Citation Nr: 1711426	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for undiagnosed illness manifested by joint pain and swelling in the hands, knees and left arm.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to May 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal    from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a March 2011 Travel Board hearing.  A transcript of that hearing is of record. 

This case was previously before the Board in July 2011, when it was remanded for additional development.

With regard to the issues on appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In July 2011, the Board referred the Veteran's TDIU claim to the RO for initial adjudication.  The claim was denied in a March 2013 rating decision.  While the Veteran did not submit a timely notice of disagreement with that decision, it is nevertheless in appellate status as part and parcel of the Veteran's increased rating claim.  

The July 2011 remand referred to the AOJ the issues of entitlement to service connection for diagnosed disabilities of the Veteran's knees, hands, and left arm.  To date, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, additional development is required.

There are outstanding VA treatment records.  In February 2017, the Veteran submitted excerpts of VA treatment records, dated as recently as June 2016, and VA appointment lists indicating that he received VA treatment as recently as January and February 2017.  As the records appear incomplete, on remand all updated treatment records should be associated with the claims file.  Additionally,     a March 18, 2009 VA treatment note indicated that a non-VA clinical note from February 16, 2009 had been scanned into VistA Imaging.  The referenced record has not been associated with the claims file. 

In the February 2017 Appellant's Post-Remand Brief, the representative asserted that the most recent VA examination report was too old to adequately evaluate the severity of the Veteran's undiagnosed illness manifested by joint pain and swelling in the hands, knees and left arm.  Additionally, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The most recent VA joints examination from November 2011 does not contain the requisite findings.  While an addendum opinion was obtained in May 2015 indicating that the Veteran's left forearm burning and swelling were symptoms related to his undiagnosed illness, the addendum opinion was based on a review of the record and did not contain the requisite Correia findings.  Accordingly, in light of the representative's assertions of worsening and the Court's holding in Correia, the Veteran should be afforded contemporaneous VA joint and neurological examinations.

With regard to the Veteran's TDIU claim, he submitted a VA Form 21-8940 in November 2011.  To date, VA has not requested employment information from    the identified employers.  Accordingly, the claim is remanded for appropriate development, to include requesting information from the Veteran's former employers.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated VA treatment records dating since May 18, 2012, as well as the VistA Imaging record referenced in the March 18, 2009 VA treatment note, and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for   his undiagnosed illness.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Request employment information from the employers identified on his November 2011 VA Form 21-8940.

4.  Schedule the Veteran for a VA joints examination, to evaluate the nature and severity of his undiagnosed illness manifested by joint pain in the hands, knees, and left arm.  All indicated tests and studies are to be performed, and     a comprehensive history is to be obtained.  The claims folder must be made available to and be reviewed by      the examiner in conjunction with the examination. 
Range of motion testing should be undertaken and should be tested actively and passively, in weight bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss in the right knee due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

Following examination of the Veteran, the examiner should indicate which symptomatology is solely related to diagnosed disorders in the hands, knees, and left arm, and what symptoms and occupational impairment are related to the Veteran's service-connected undiagnosed joint illness of the hands, knees, and left arm.  The examiner should address how the manifestations of the Veteran's undiagnosed illness, characterized by joint pain and swelling in the hands, knees and left arm, impact              his ability to perform sedentary and non-sedentary employment.  A rationale for all conclusions reached should be provided.

5.  Schedule the Veteran for a VA peripheral nerve examination, to evaluate the nature and severity of his   left forearm neurological symptoms associated with his undiagnosed illness.  All indicated tests and studies, should be accomplished, and all clinical findings should be reported.  The examiner should address how any neurological manifestations of his undiagnosed illness impact his ability to perform sedentary and non-sedentary employment.  A rationale for all conclusions reached should be provided.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. 

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




